Citation Nr: 0924911	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart condition.  

2.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to 
August 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issue of entitlement to service connection for residuals 
of a right shoulder injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran does not have a current diagnosis of a heart 
condition.

2.  The competent medical evidence of record indicates that 
the Veteran's hypertension is not related to military 
service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

An April 2007 VCAA letter informed the Veteran of what 
evidence was required to substantiate his claims for service 
connection for hypertension and a heart disorder.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence.  The VCAA letter notified the Veteran 
of how the disability rating and effective date will be 
determined if his claims are granted.  Based on the 
foregoing, the Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further duty prior to Board adjudication.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and VA treatment 
records.  The Board observes that the Veteran was not 
provided with a medical examination or medical opinion with 
respect to his claims for hypertension and a heart disorder.  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability or symptoms of a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Here, the medical evidence of record does 
not show a current disability for the Veteran's claim of a 
heart disorder.  Regarding the Veteran's claim for 
hypertension, the Board observes that the evidence does not 
show a diagnosis of hypertension in service or any indication 
that the Veteran's hypertension may be related to his 
service.  In light of the absence of any evidence of a 
current disability for the issue of a heart disorder and 
there is no evidence of hypertension in service or any 
competent medical evidence suggesting a link between 
Veteran's hypertension and service, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
those claims.

The Board has carefully reviewed the Veteran's statements in 
the claims file and it concludes that the Veteran has not 
identified other evidence not already of record.  
Furthermore, there is no other indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding its causes.  
Thus, competent medical evidence showing a diagnosis of his 
claimed disorders and that his claimed disorders are related 
to service is required.  

Heart Condition

The Veteran filed a claim for a heart condition in April 
2007.  The RO denied the claim in June 2007.  The Veteran 
appeals this decision.  

In order for the Veteran to be entitled to service connection 
for a heart disorder, the medical evidence must show a 
current diagnosis of the claimed disability.  After a careful 
review of the medical record, the Board observes that the 
Veteran does not have a current diagnosis of a heart 
disorder.  VA treatment records document that the Veteran has 
a diagnosis of and is receiving treatment for hyperlipidemia.  
Hyperlipidemia is defined as "a general term for elevated 
concentrations of any or all of the lipids in the plasma."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 903 (31st Ed. 2007).   
Hyperlipidemia, is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits is payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996) (Diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities).  Thus, the 
record does not show a current diagnosis of a heart disorder. 

The only evidence supporting a finding of a current diagnosis 
of a heart disorder consists of the lay statements from the 
Veteran.  Lay persons can provide an eyewitness account of 
the Veteran's visible symptoms.  Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  However, he is not competent to 
report that he has specific diagnosis of a heart disorder, 
because that assessment does not involve a simple diagnosis.  
Therefore, the Veteran's statements that he currently has a 
heart disorder have no probative value because lay persons 
are not competent to offer medical opinions as to specific 
diagnoses that require special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
competent medical evidence of the claimed disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Without evidence of a current disability, the Board must find 
that the Veteran's claim of entitlement to service connection 
for a heart disorder is not warranted.  The benefit of the 
doubt doctrine is not applicable in this case, because the 
preponderance of the evidence is against the claims for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Hypertension 

The Veteran filed a claim for hypertension in April 2007.  He 
contends that his hypertension is related to his military 
service.  The RO denied the claim in a rating decision dated 
in June 2007.  The Veteran appeals this decision.  

The Board notes that the medical evidence of record supports 
the Veteran's claim to having a current hypertensive 
disorder.  An April 2008 VA treatment record notes a 
diagnosis of hypertension.  Thus, the first criterion for 
service connection has been established.  See Hickson, 12 
Vet. App. at 253.  

However, the evidence indicates that the Veteran's 
hypertension is unrelated to service.  The record lacks 
evidence showing that the Veteran incurred hypertension 
during service, incurred a hypertensive disorder within the 
first year of discharge from service, or manifested a 
continuity of symptomatology indicative of a hypertensive 
disorder since discharge of military service in August 2001.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Furthermore, there is no medical evidence of record relating 
the Veteran's hypertension to service.  The Board notes that 
the Veteran's VA treatment records document a diagnosis of 
isolated elevated blood pressure in April 2007.  However, the 
evidence of record is devoid of any objective medical 
evidence of a diagnosis of hypertension until 2008, 
approximately seven years after service.  This lapse in time 
weighs against the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Furthermore, no doctor has 
ever asserted that his hypertension is related to or occurred 
during his military service.  The Veteran has received 
treatment for hypertension since 2008 and there is no 
competent medical evidence linking hypertension to service.  
Without competent medical evidence linking the Veteran's 
disability to service, service connection is not warranted.

The only evidence that indicates that the Veteran's current 
hypertensive disorder is related to military service is based 
on the Veteran's lay statements.   Lay persons can provide an 
eyewitness account of a Veteran's observable symptoms.  
Caldwell, 1 Vet. App. at 469.  However, lay assertions 
regarding medical matters such as the Veteran's opinion that 
his hypertension is related to military service have no 
probative value because lay persons are not competent to 
offer medical opinions that require special knowledge.  
Espiritu, 2 Vet. App. at 494-95.  The Veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's current hypertensive disorder and his military 
service.  

In sum, the evidence of record does not show hypertension 
diagnosed in service, within one year after service or that 
it is related to military service.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A §5107; 38 
C.F.R. § 3.102.  The Veteran's service connection claim for 
hypertension is not warranted.




ORDER

1.  Entitlement to service connection for a heart disorder is 
denied.  

2.  Entitlement to service connection for hypertension is 
denied. 


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claim.

The Veteran underwent a VA examination in August 2008 for his 
right shoulder.  The examiner asserted that she could not 
resolve the issue of whether it is at least as likely as not 
that the Veteran's current shoulder condition is related to 
the right shoulder injury while in service.  She noted that 
she was able to locate an X-ray report in service that 
indicates no acute injury to the right shoulder and while 
this does not rule out soft tissue or ligamentous injury, it 
does not support it either.  The examiner noted that she did 
not have information on the objective findings of the 
shoulder examination at the time of the in-service shoulder 
injury and she was further confused by the report of a 
clavicle fracture by the Veteran with supporting X-ray 
findings during the examination.  The examiner assumed that a 
physical examination was conducted by a medical practitioner 
prior to ordering the X-ray; however, she indicated that 
there was no documentation of this examination. 

Based on the Veteran's statements, it appears that the 
examiner did not completely review the Veteran's claims file.  
The service medical records show that the Veteran complained 
of pain in the region of the collarbone when he adducts and 
forwardly elevates his right shoulder in June 1997.  The June 
1997 medical report also included a physical examination of 
the Veteran's right shoulder.  Furthermore, the examiner 
appears to have not reviewed the Veteran's VA treatment 
records, which document a right clavicle fracture from a 
motorcycle accident in 2002.  Thus, the Board finds a remand 
is necessary for the VA examiner to review the in-service 
medical report and VA treatment records and provide an 
opinion on whether the Veteran's current right shoulder 
disorder is related to the Veteran's in-service right 
shoulder injury.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the claims folder 
to the VA examiner who conducted the VA 
examination in August 2008 for another 
opinion after reviewing the service 
medical report of a physical 
examination of the Veteran's right 
shoulder in June 1997 and VA treatment 
records dated in October 2002.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's right shoulder 
disorder is at least as likely than not 
(i.e., a 50 percent or greater 
probability) caused by or related to 
the Veteran's right shoulder injury in 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached. 

2.	 If the examiner who conducted the 
August 2008 VA examination is 
unavailable, then the RO should provide 
the Veteran with a VA examination from 
an appropriate specialist to determine 
the etiology of the Veteran's right 
shoulder disorder.  All necessary and 
appropriate tests should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the June 1997 service 
medical record which documents a 
physical examination of the Veteran's 
right shoulder, and offer an opinion as 
to whether the Veteran's current right 
shoulder disorder is at least as likely 
than not (i.e., a 50 percent or greater 
probability) caused by or related to 
the Veteran's right shoulder injury in 
service.  The examiner should provide a 
complete rationale for all conclusions 
reached.  Please send the claims folder 
to the examiner for review in 
conjunction with the examination.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for residuals of a right 
shoulder injury, based on a review of 
the entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


